Exhibit 10.15

DESCRIPTION OF MANAGEMENT BONUS PLANS

     Certain of the Company’s officers and key managers are included in a bonus
plan (the “Bonus Plan”). For Company executives (other than Mr. Wildrick) at and
above the senior vice president level (the “Senior Participants”), bonus
compensation is designed to reward Company-wide financial performance through
tying the payment of bonuses primarily to the achievement by the Company of
goals for net income after payment of bonuses (“Net Income”). For all other
Bonus Plan participants (the “Other Participants”), bonus compensation is also
designed to reward the achievement of specific goals for departmental or
individual performance.

     Each Bonus Plan participant is notified by the Company of a dollar amount
or the percentage of such participant’s base salary which he or she is eligible
to earn as a bonus for any fiscal year. For the fiscal year 2007, the
percentages communicated to our Bonus Plan participants ranged from 10% to 65%
of base salary. For Senior Participants, a range of Net Income results has been
established (the “Bonus Eligibility Range”). Below the low end of the Bonus
Eligibility Range, bonuses are not expected to be paid to the Senior
Participants. Within the Bonus Eligibility Range, the percentage of the maximum
potential bonus expected to be paid to the Senior Participants increases as Net
Income increases. If Net Income is at or above the highest level of Net Income
within the Bonus Eligibility Range, each Senior Participant is eligible to earn
his maximum bonus potential. For Other Participants, a single Net Income goal
has been established. Below this level, bonuses are not expected to be paid to
the Other Participants. Above this level and assuming the Other Participants
satisfy their individual performance goals, bonuses are expected to be paid. The
final determination of all bonus payments to executive officers is made by the
Compensation Committee. The final determination of all bonus payments to Other
Participants is made by Mr. Wildrick.

     Mr. Wildrick does not participate in the Bonus Plan. The employment
agreement between the Company and Mr. Wildrick entitles Mr. Wildrick to a bonus
of up to 250% of his base salary upon achievement by the Company of certain
specified earnings per share goals. The goals were established in 2003 for each
year of the current term of Mr. Wildrick’s employment agreement (fiscal 2004
through fiscal 2008).

--------------------------------------------------------------------------------